Name: Council Regulation (EU) 2016/983 of 20 June 2016 repealing Regulation (EC) No 234/2004 concerning certain restrictive measures in respect of Liberia
 Type: Regulation
 Subject Matter: international affairs;  coal and mining industries;  international security;  international trade;  Africa;  wood industry
 Date Published: nan

 21.6.2016 EN Official Journal of the European Union L 162/1 COUNCIL REGULATION (EU) 2016/983 of 20 June 2016 repealing Regulation (EC) No 234/2004 concerning certain restrictive measures in respect of Liberia THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 215 thereof, Having regard to Council Decision (CFSP) 2016/994 of 20 June 2016 repealing Common Position 2008/109/CFSP concerning restrictive measures imposed against Liberia (1), Having regard to the joint proposal of the High Representative of the Union for Foreign Affairs and Security Policy and of the European Commission, Whereas: (1) On 25 May 2016, the United Nations Security Council, by Resolution 2288 (2016), decided to terminate, with immediate effect, the arms embargo with regard to the situation in Liberia. (2) On 20 June 2016 the Council adopted Decision (CFSP) 2016/994 repealing Common position 2008/109/CFSP concerning restrictive measures imposed against Liberia. (3) Regulatory action at Union level is necessary, HAS ADOPTED THIS REGULATION: Article 1 Council Regulation (EC) No 234/2004 (2) is repealed. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 20 June 2016. For the Council The President F. MOGHERINI (1) See page 21 of this Official Journal. (2) Council Regulation (EC) No 234/2004 of 10 February 2004 concerning certain restrictive measures in respect of Liberia and repealing Regulation (EC) No 1030/2003 (OJ L 40, 12.2.2004, p. 1).